DETAILED ACTION

Remarks
Claims 1, 3, 7-9, 14, and 15 have been examined and rejected. This Office action is responsive to the amendment filed on 06/24/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  
Claim 8 [lines 2-3] recites ‘and and’; however, they should recite - - and - -.
Claim 14 [line 5] recites ‘the plurality of icons’; however, they should recite - - a plurality of icons - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 8, claim 8 recites delete the first icon in response to the input selecting the identifier.  The specification discloses:
[0066] According to various embodiments, the instructions may cause the processor to: display the second graphical element to be deletable in response to a first input for the second graphic element included in the second graphical user interface; and delete the second graphical element in response to a second input for the second graphical element
[0164] In one embodiment, the electronic device 701 may change the state of the added at least one graphical element 737 to an editable state and may display an identifier 738 indicating the editable state. For example, the user may touch the graphical element 737 indicated by the identifier 738 to be deleted or may drag the graphical element 737 indicated by the identifier 738 to a different position. (emphasis added)
[0177] Referring to FIG. 8B, in response to the selection (e.g., long press) of an executable graphical element 833, the electronic device 701 may change the state of the selected graphical element 833 to an editable state and may display an identifier 838 indicating the editable state. For example, the user may touch the graphical element 833 indicated by the 

While the specification does disclose deleting an icon indicated by an identifier, the specification indicates that deletion occurs in response to selecting the graphical element (icon) rather than the identifier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tae et al. (US 20160357394 A1, published 12/08/2016), hereinafter Tae, in view of Yang et al. (US 20170300108 A1, published 10/19/2017), hereinafter Yang, in further view of Ahn et al. (US 20130215044 A1, published 08/22/2013), hereinafter Ahn, in further view of Davis et al. (US 20040036680 A1, published 02/26/2004), hereinafter Davis.

Regarding claim 1, Tae teaches the claim comprising 
An electronic device comprising: a housing; a display mounted in or coupled to the housing; a processor disposed in the housing and electrically connected to the display; and a memory disposed in the housing and electrically connected to the processor, wherein the memory stores instructions which, when executed, cause the processor to (Tae Figs. 1-10; [0030], examples of such terminals include cellular phones, smart phones, user equipment, :
display, in a first mode, a first graphical user interface comprising icons corresponding to a plurality of applications including a first group of applications and a second group of applications (Tae Figs. 1-10; [0081], FIGS. 2A and 2B are conceptual views illustrating states of applications in a general mode and in a power saving mode; [0083], as shown in FIG. 2A, when the mobile terminal is executed in the general mode, the controller 180 can control an application to be in one of a deactivated state, an activated state and a background activated state; [0098], in the power saving mode, an application may be set to be in one of a deactivated state, an activated state, a background activated state, and a background deactivated state; [0131], the controller 180 can output a graphic object 300 corresponding to a memo application which is in a background activated state, and a graphic object 310 corresponding to an SNS application which is in a background deactivated state, with different brightness, such that the graphic objects 300, 310; [0143-0144], a home screen page, which includes one or more graphic objects related to one or more applications set to be in a background activated state, and one or more graphic objects related to one or more applications set to be in a background ;
display, in a power saving mode, a second graphical user interface comprising icons corresponding to the first group of applications, wherein the first group of applications are allowed to be used in the power saving mode (Tae Figs. 1-10; [0121], the mobile terminal can execute a power saving mode based on a user's selection or a preset condition; [0126], once the power saving mode is executed, the controller 180 can set the remaining applications to be in a background deactivated state, the remaining applications except for one or more applications set to be in a background activated state; [0133], the controller 180 can execute the power saving mode based on the preset condition; the preset condition may be one of a condition related to a position of the mobile terminal, a condition related to a time, a condition related to a remaining amount of a battery, and a condition related to a usage pattern of an application; [0143-0144], a home screen page, which includes one or more graphic objects related to one or more applications set to be in a background activated state, and one or more graphic objects related to one or more applications set to be in a background deactivated state among a plurality of applications installed on the mobile terminal, can be displayed on the display unit 151; [0152], the home screen page may be generated according to a user's setting, or based on a preset condition; if the mobile terminal enters a power saving mode, the controller 180 can generate a new home screen page including only graphic objects corresponding to applications which are in a background activated state in the power saving mode; [0203], once a power saving mode is executed, the mobile terminal can provide a home screen page including only a graphic object corresponding to an application set to be in a background activated state; a home screen page including only a graphic object corresponding to an application set to be in a background activated state is called a power saving home screen page; [0207], as shown in first and second drawings of FIG. 9B, once a power saving mode is executed, the controller 180 ;
detect a first press related to a first icon corresponding to one of the first group of applications while displaying the second graphical user interface; in response to detecting the first press, additionally display an identifier indicating that the first icon is editable; display icons corresponding to a plurality of candidate applications that are allowed to be used in the power saving mode (Tae Figs. 1-10; [0152], the home screen page may be generated according to a user's setting, or based on a preset condition; if the mobile terminal enters a power saving mode, the controller 180 can generate a new home screen page including only graphic objects corresponding to applications which are in a background activated state in the power saving mode; [0207], as shown in first and second drawings of FIG. 9B, once a power saving mode is executed, the controller 180 can generate a new home screen page different from a plurality of home screen pages implemented in a general mode, as a power saving home screen page 900; the power saving home screen page 900 may include thereon a graphic object corresponding to an application set to be in a background activated state in a power saving mode; [0205], graphic object 300 corresponding to the memo application set to be in a background activated state in a power saving mode; [0209], the controller 180 can add or delete an application to be set to be in a background activated state, onto or from the power saving home screen page; the power saving home screen page may include thereon a graphic object indicating an application addition function; [0210], the controller 180 can display, on the display unit 151, an application list 920 including a plurality of applications installed on the mobile terminal, based on a touch input applied onto the graphic object; the controller 180 can add at least one application onto the power saving home screen page, by using the application list 920; [0211], the controller 180 can select the galley application, not the memo application included in the power saving home screen page, according to a user's selection (identifier indicating that the first icon is editable is 
detect an input on a second icon corresponding to one of the plurality of candidate applications; and display the second graphical user interface, wherein the first icon is replaced with the second icon (Tae Figs. 1-10; [0205], graphic object 300 corresponding to the memo application set to be in a background activated state in a power saving mode; [0209], the controller 180 can add or delete an application to be set to be in a background activated state, onto or from the power saving home screen page; the power saving home screen page may include thereon a graphic object indicating an application addition function; [0210], the controller 180 can display, on the display unit 151, an application list 920; the controller 180 can add at least one application onto the power saving home screen page, by using the application list 920; [0211], the controller 180 can select the galley application, not the memo application included in the power saving home screen page, according to a user's selection; the controller 180 can display the gallery application on the power saving home screen page (as shown in 9D, first icon is replaced with second icon))
However, Tae fails to expressly disclose identify whether a power saving program requires an update; in response to identifying that the power saving program requires the update, download update data and perform the update.  In the same field of endeavor, Yang teaches:
identify whether a power saving program requires an update; in response to identifying that the power saving program requires the update, download update data and perform the update (Yang Figs. 1-4; [0016], the measured power consumption and the obtained high power-consuming subsystem(s) and the corresponding low-power methodology(ies) may be stored to the non-volatile memory 120 to build a database 124; [0017], low-power methodologies corresponding to the subsystems may be stored in the non-volatile memory 120 as number 126; low-power methodologies 126 corresponding to the different subsystems may be downloaded to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated identify whether a power saving program requires an update; in response to identifying that the power saving program requires the update, download update data and perform the update as suggested in Yang into Tae.  Doing so would be desirable because some software applications may also drain excessive amounts of battery 
However, Yan in view of Tae fails to expressly disclose detect a first long press on a first icon; in response to detecting the first long press on the first icon, additionally display an identifier indicating that the first icon is editable; detect a second press on the first icon while displaying the identifier; in response to detecting the second press on the first icon, display icons.  In the same field of endeavor, Ahn teaches:
detect a first long press on a first icon; in response to detecting the first long press on the first icon, additionally display an identifier indicating that the first icon is editable; detect a second press on the first icon while displaying the identifier; in response to detecting the second press on the first icon, display icons (Ahn Figs. 1-14; [0058], under the edit mode, an indicator (e.g., notification image 211) for notifying a possibility of modifying an object; [0059], when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode; the second type of touch input comprises a long or long press touch, as illustrated in FIG. 5A (c); [0060], it is appreciated that the first and second types of touch input may be preconfigured, and there may be different ways to define or configure the first and/or second types of touch input; [0064], as illustrated in FIG. 5C (a) when a long press touch input is applied on the object 210 among the objects displayed on the display unit 151 and the long press touch input is completed or lifted off from the object 210 as in FIG. 5C (b), the controller 180 may execute the edit mode where the object 210 may change its property data, as illustrated in FIG. 5C (c); the controller 180 may display the notification information informing the user that the edit mode on the object 210 has been initiated; [0065], once the long touch press input is lifted off from the object 210 as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated detect a first long press on a first icon; in response to detecting the first long press on the first icon, additionally display an identifier indicating that the first icon is editable; detect a second press on the first icon while displaying the identifier; in response to detecting the second press on the first icon, display icons as suggested in Ahn into Tae in view of Yang.  Doing so would be desirable because one may consider improving the software and hardware features of the terminal in order to improve upon the terminal's features (see Ahn [0003]).  The system enables, the user to reduce the inconvenience of executing the configuration menu in order to change the icon (see Ahn [0086]).  Additionally, the long touches of Ahn would improve the interface of Tae by providing the user with a convenient method to easily select desired icons for editing without the need to consume additional space on a small screen to display the graphic object indicating an application addition function (see Tae Fig. 9).
However, Tae in view of Yang in further view of Ahn fails to expressly disclose detect a second long press on the first icon; in response to detecting the second long press on the first icon, display icons.  In the same field of endeavor, Davis teaches:
detect a second long press on the first icon; in response to detecting the second long press on the first icon, display icons (Davis Figs. 1-8; [0054], FIGS. 4A-4C illustrate how a first active icon 115A associated with a "display menu" function can be replaced by a second active icon 115B associate with a communication port application; the first active icon 115A is assumed to be selected for exchange for another icon by a tap event; the tap event that selects 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated detect a second long press on the first icon; in response to detecting the second long press on the first icon, display icons as suggested in Davis into Tae in view of Yang in further view of Ahn.  Doing so would be desirable because the invention provide for a configurable user-interface for a computer (see Davis [0007]).  The configurable nature of the active input area allows for a flexible user-interface that can accommodate, amongst other considerations, left and right handedness, special business applications, and user-preferences (see Davis [0022]).  Additionally, the configurable gestures Davis (see Davis [0054]) would improve of the configurable gestures of Ahn (see Ahn [0060]) by enabling the system to be configured with any desirable gestures, including icon edit gestures comprising only long press gestures such that the user is not required to memorize multiple different gestures for editing interactions with an icon.

Regarding claim 9, claim 9 contains substantially similar limitations to those found in claim 1, the only difference being An operating method of an electronic device, the method comprising (Tae Figs. 1-10; [0012], there is also provided a method for controlling a mobile terminal).  Consequently, claim 9 is rejected for the same reasons.

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory computer-readable recording medium storing instructions which are configured to, when executed by at least one circuit, cause the at least one circuit to perform at least one operation, the at least one operation comprising (Tae Figs. 1-10; [0238], various embodiments may be implemented using a machine-readable medium having instructions stored thereon for execution by a processor to perform various methods presented herein).  Consequently, claim 15 is rejected for the same reasons.

Regarding claim 3, Tae in view of Yang in further view of Ahn in further view of Davis teaches all the limitations of claim 1, further comprising:
wherein at least one function of the electronic device is limited or blocked in the power saving mode (Tae Figs. 1-10; [0098], in the power saving mode, an application may be set to be in one of a deactivated state, an activated state, a background activated state, and a background deactivated state; [0100], in the background deactivated state, even if a request is generated from an application being executed on the background, execution of a function related to the application is restricted; [0101], for instance, when a message application is in a background deactivated state, even if a request for execution of network communication is received from the message application, the controller 180 can not execute the network communication; [0109], if the application is in a background deactivated state, the controller 180 restricts execution of the function related to the application, thereby refusing the execution of the function related to the application (S240); [0131], a graphic object 310 corresponding to an SNS application which is in a background deactivated state; [0152], the home screen page may be generated according to a user's setting, or based on a preset condition; if the mobile terminal enters a power saving mode, the controller 180 can generate a new home screen page including only graphic objects corresponding to applications which are in a background 

Regarding claim 7, Tae in view of Yang in further view of Ahn in further view of Davis teaches all the limitations of claim 1, further comprising:
wherein the instructions cause the processor to: display a plurality of graphical elements on the display in response to an input to an item for adding an icon to the second graphical user interface; and display a graphical element selected from among the plurality of graphical elements at a position of the item in response to an input on the display (Tae Figs. 1-10; [0152], the home screen page may be generated according to a user's setting, or based on a preset condition; if the mobile terminal enters a power saving mode, the controller 180 can generate a new home screen page including only graphic objects corresponding to applications which are in a background activated state in the power saving mode; [0203], once a power saving mode is executed, the mobile terminal can provide a home screen page including only a graphic object corresponding to an application set to be in a background activated state; a home screen page including only a graphic object corresponding to an application set to be in a background activated state is called a power saving home screen page; [0207], as shown in first and second drawings of FIG. 9B, once a power saving mode is executed, the controller 180 can generate a new home screen page different from a plurality of home screen pages implemented in a general mode, as a power saving home screen page 900; the power saving home screen page 900 may include thereon a graphic object; [0209], the controller 180 can add or delete an application to be set to be in a background activated state, onto or from the power saving home screen page; as shown in a first drawing of FIG. 9C, the power saving home screen page may include thereon a graphic object indicating an application addition function; [0210], the controller 180 can display, on the display unit 151, an application list 920 including a plurality of 

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 7.  Consequently, claim 14 is rejected for the same reasons.

Regarding claim 8, Tae in view of Yang in further view of Ahn in further view of Davis teaches all the limitations of claim 1, further comprising:
wherein the instructions cause the processor to: detect an input selecting the icon including the identifier; and and delete the first icon in response to the input selecting the icon including the identifier (Tae Figs. 1-10; [0152], the home screen page may be generated according to a user's setting, or based on a preset condition; if the mobile terminal enters a power saving mode, the controller 180 can generate a new home screen page including only graphic objects corresponding to applications which are in a background activated state in the power saving mode; [0203], once a power saving mode is executed, the mobile terminal can provide a home screen page including only a graphic object corresponding to an application set to be in a background activated state; a home screen page including only a graphic object corresponding to an application set to be in a background activated state is called a power saving home screen page; [0207], as shown in first and second drawings of FIG. 9B, once a power saving mode is executed, the controller 180 can generate a new home screen page 
Ahn further teaches:
detect an input selecting the identifier; and in response to the input selecting the identifier (Ahn Figs. 1-14; [0064], as illustrated in FIG. 5C (a) when a long press touch input is applied on the object 210 among the objects displayed on the display unit 151 and the long press touch input is completed or lifted off from the object 210 as in FIG. 5C (b), the controller 180 may execute the edit mode where the object 210 may change its property data, as illustrated in FIG. 5C (c); the controller 180 may display the notification information informing the user that the edit mode on the object 210 has been initiated; [0065], once the long touch press input is lifted off from the object 210 as illustrated in FIG. 5C (b), the controller 180 either changes the form of the object 210; when a touch input different from the long touch press input 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated detect an input selecting the identifier; and in response to the input selecting the identifier as suggested in Ahn into Tae in view of Yang.  Doing so would be desirable because one may consider improving the software and hardware features of the terminal in order to improve upon the terminal's features (see Ahn [0003]).  The system enables, the user to reduce the inconvenience of executing the configuration menu in order to change the icon (see Ahn [0086]).  

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 3, 7-9, 14, and 15 and the cancellation of claims 2, 4-6, 10-13.  
Regarding independent claim 1, the Applicant alleges that Tae as described in the previous Office action, does not explicitly teach "identify whether a power saving program requires an update; in response to identifying that the power saving program requires the update, download update data and perform the update” and detect a first long press on a first icon corresponding to one of the first group of applications while displaying the second graphical user interface; in response to detecting the first long press on the first icon, additionally display an identifier indicating that the first icon is editable; detect a second long press on the first icon while displaying the identifier; in response to detecting the second long press on the first icon, display icons corresponding to a plurality of candidate applications that are allowed to be used 
Specifically, applicant alleges Tae discloses adding a new app icon in its FIG. 9C, but Tae does not disclose replacing an existing app icon with another app icon (see remarks pg. 9).  Examiner respectfully disagrees.  As discussed in the rejection above, Tae discloses detecting an input on a second icon corresponding to one of the plurality of candidate applications and displaying the second graphical user interface, wherein the first icon is replaced with the second icon (Tae Figs. 1-10; [0205], [0209-0211]).  As described in Tae [0211-0212] and shown in Fig. 9D, in response to an input on a second icon corresponding to one of the plurality of candidate applications, the memo application may be replaced by the gallery application on the power saving home screen page.  
Similar arguments have been presented for claims 9 and 15 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 3, 7, 8, and 14 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 9, and 15.  However, as discussed above, Tae in view of Yang in further view of Ahn in further view of Davis is considered to teach claims 1, 9, and 15, and consequently, claims 3, 7, 8, and 14 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143